Title: To Thomas Jefferson from Francis Eppes, 14 April 1787
From: Eppes, Francis
To: Jefferson, Thomas



Dr Sir
Osbornes April 14th. 1787

Meeting with an opportunity by the way of London. I have Just time to inform you that Polly will certainly sale on 1st of May in a Ship call’d the Robert commanded by Capt. Ramsay bound for London. She is a fine Ship and has every accomodation to make her cumfortable except a Female attendant. She will be attended by a Mr. John Amonit a young man of caracter who promises to do every thing in his power to make her happy. He comes to France in order to recieve some Legacy which has been lately left him in that country. He will come recommended to you by our Governor and some others of your particular Friends. I wrote you not long since that she wou’d accompany the French Consul and Lady, however, in that I was disappointed oweing to the suddenness of their departure. Capt. Ramsay is a man of very good temper. The Ship in every respect answers to your discription. Isabel or Sally will come with her either of whome will answer under the direction of Mr. Am[onit]. The Fammily were all well on Tuesday morning. I am Dr Sir Your Friend & Servt.,

Frans. Eppes

